         Case 4:19-cv-07966-JST Document 45 Filed 08/18/20 Page 1 of 3



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
3
     San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendant Merchant Industry LLC
7

8

9

10

11
                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13                                      OAKLAND DIVISION

14
     ABANTE ROOTER AND PLUMBING,                    Case No. 4:19-cv-07966-JST
15   INC., a California corporation, individually
     and on behalf of all others similarly
16   situated,                                      STIPULATION TO LIFT CLERK’S
                                                    ENTRY OF DEFAULT DATED JULY 13,
17                  Plaintiff,                      2020 AS TO DEFENDANT MERCHANT
18                                                  INDUSTRY LLC
            v.
19
     UNLOCKED BUSINESS STRATEGIES,
20   INC., et al.,
21                  Defendants.
22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                        STIPULATION TO LIFT DEFAULT AGAINST
                                                       DEFENDANT MERCHANT INDUSTRY
         Case 4:19-cv-07966-JST Document 45 Filed 08/18/20 Page 2 of 3



1           Now come Plaintiff Abante Rooter and Plumbing, Inc. and Defendant Merchant
2    Industry LLC, by their respective counsel, and stipulate as follows:
3           WHEREAS, Plaintiff filed its Second Amended Class Action Complaint (“SAC”),
4    adding Defendant Merchant Industry LLC as a Defendant, on April 20, 2020;
5           WHEREAS, Plaintiff filed a proof of service attesting that service of the summons
6    and SAC on Defendant had been completed on April 24, 2020;
7           WHEREAS, Defendant contests service and denies that it was properly served
8    with the summons and SAC on April 24, 2020;
9           WHEREAS, on July 13, 2020, the Clerk entered default as to Defendant Merchant
10   Industry LLC;
11          WHEREAS, the parties now stipulate to lift the Clerk’s entry of default against
12   Defendant Merchant Industry LLC entered on July 13, 2020;
13          WHEREAS, the parties further stipulate that Defendant Merchant Industry LLC
14   shall have until September 18, 2020 to respond to the SAC.
15

16          IT IS SO STIPULATED.
17

18   Respectfully Submitted,
19   Dated: August 18, 2020                KRONENBERGER ROSENFELD, LLP
20

21                                         By:    s/ Karl S. Kronenberger___________
                                                       Karl S. Kronenberger
22
                                           Attorneys for Defendant Merchant Industry
23                                         LLC
24
     Dated: August 18, 2020
25

26                                         By:       s/ Taylor Smith         _________
                                                              Taylor Smith
27

28                                         Attorneys for Plaintiff

     Case No. 4:19-cv-07966-JST                            STIPULATION TO LIFT DEFAULT AGAINST
                                                 1         DEFENDANT MERCHANT INDUSTRY
         Case 4:19-cv-07966-JST Document 45 Filed 08/18/20 Page 3 of 3



1                         ATTESTATION OF CONCURRENCE IN FILING
2           Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the
3    filing of this document has been obtained from each of the other signatories, which shall
4    serve in lieu of their signatures on the document.
5
                                                     s/ Karl S. Kronenberger    __________
6
                                                              Karl S. Kronenberger
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                           STIPULATION TO LIFT DEFAULT AGAINST
                                                 2        DEFENDANT MERCHANT INDUSTRY
